                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

DOROTEO RENDON-MARTINEZ,
No. 09999-280,

Petitioner,

vs.

T. G. WERLICH,

Respondent.                                     Case No. 18−cv–01209-DRH


                           MEMORANDUM AND ORDER

HERNDON, District Judge:

      This matter is before the Court for consideration of an Amended Petition

for Writ of Habeas Corpus Under 28 U.S.C. § 22411 filed by Petitioner Doroteo

Rendon-Martinez (“Martinez”), a federal inmate who is incarcerated in the Federal

Correctional Institution in Greenville, Illinois (“FCI-Greenville”).      (Docs. 9, 10).

Martinez is serving two concurrent sentences of 180 months for unlawful

possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(5)(A), and for

illegal reentry of a deported alien, in violation of 8 U.S.C. § 1326(b). See United

States v. Rendon-Martinez, No. 10-cr-95-C (W.D. OK 2010) (“criminal case”).

The United States District Court for the Western District of Oklahoma sentenced

Martinez under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(1),

1
  The original Petition was dismissed because it was incomprehensible, and Petitioner
was granted leave to file an Amended Petition. He responded by filing two documents on
the same date, an Amended Petition (Doc. 9) and self-styled Motion for Clarification (Doc.
10). Because the documents refer to and incorporate one another by reference, the Court
has construed them together as a single Amended Petition.


                                            1
after finding that three of his prior convictions qualified as serious drug offenses

under 18 U.S.C. § 924(e)(2)(A). He now challenges his enhanced sentence under

Mathis v. United States, -- U.S. --, 136 S. Ct. 2243 (2016).

      The Amended Petition is before the Court for review pursuant to Rule 4 of

the Rules Governing § 2254 Cases in United States District Courts, which

provides that upon preliminary consideration by the district court judge, “[i]f it

plainly appears from the petition and any attached exhibits that the petitioner is

not entitled to relief in the district court, the judge must dismiss the petition and

direct the clerk to notify the petitioner.” Rule 1(b) authorizes this Court to apply

the rules to other habeas corpus cases. After carefully reviewing the Amended

Petition, the Court concludes that Martinez is not entitled to relief.

                              I.    Amended Petition

      Martinez contends that his enhanced sentence should be vacated in light of

the Supreme Court’s decision in Mathis v. United States, -- U.S. --, 136 S. Ct.

2243 (2016). (Docs. 9, 10). In support of his Mathis claim, Martinez asserts that

his three prior convictions for “serious drug offenses” should have been charged

as “elements” in an indictment and proven beyond a reasonable doubt at trial

before he was subject to an enhanced sentence under the ACCA. Id. He faults

trial counsel for failing to warn him that stipulating to the elements of the charged

crimes in his criminal case could result in an enhanced sentence under the ACCA.

Id. He also faults his trial counsel for failing to present a reasonable alternative

plea option in violation of Missouri v. Frye, 566 U.S. 134 (2012), and Lafler v.




                                          2
Cooper, 566 U.S. 156 (2012). Martinez asks this Court to vacate his sentence.

(Doc. 9. p. 8).

                                II.   Discussion

      Ordinarily, a prisoner may challenge his federal conviction or sentence only

by means of a motion brought before the sentencing court under 28 U.S.C. §

2255, and this remedy typically supersedes the writ of habeas corpus. Brown v.

Caraway, 719 F.3d 583, 586 (7th Cir. 2013) (citing Brown v. Rios, 696 F.3d 638,

640 (7th Cir. 2012)).   However, § 2255 generally limits a prisoner to a single

challenge of his conviction or sentence. A “second or successive” motion requires

prior authorization from the appropriate court of appeals. 28 U.S.C. § 2255(h).

Martinez unsuccessfully challenged his conviction and sentence in a § 2255

motion. Martinez v. United States, Case No. 12-cv-388-C (W.D. OK 2012). His

application to file a second or successive § 2255 motion was also denied.

Martinez, App. No. 16-6005 (10th Cir. 2016).

      Section 2255(e) contains a “savings clause” that allows a federal prisoner to

file a § 2241 petition where the remedy under § 2255 is “inadequate or ineffective

to test the legality of his detention.”       28 U.S.C. § 2255(e); United States

v. Prevatte, 300 F.3d 792, 798-99 (7th Cir. 2002). “‘Inadequate or ineffective’

means that a ‘legal theory that could not have been presented under § 2255

establishes the petitioner’s actual innocence.’” Hill v. Werlinger, 695 F.3d 644,

648 (7th Cir. 2012) (citing Taylor v. Gilkey, 314 F.3d 832, 835 (7th Cir. 2002); In

re Davenport, 147 F.3d 605, 608 (7th Cir. 1998)). Section 2255 is not ineffective




                                          3
simply because a court decides adversely to the petitioner, so Martinez’s past lack

of success in bringing a § 2255 motion does not automatically trigger the savings

clause. Harris v. Warden, 425 F.3d 386, 388 (7th Cir. 2005).

      The Seventh Circuit has identified three conditions that must be satisfied to

invoke the savings clause and obtain collateral relief under § 2241.         In re

Davenport, 147 F.3d at 611. First, the petitioner must show that he relies on a

new statutory interpretation case and not a constitutional case.      Second, the

petitioner must show that he relies on a decision that could not have been invoked

in his first § 2255 motion and that case must apply retroactively. Third, he must

show that there is a “fundamental defect” in his conviction or sentence that is

grave enough to be deemed a miscarriage of justice. Davis v. Cross, 863 F.3d

962, 964 (7th Cir. 2017); Brown v. Caraway, 719 F.3d at 586.

      Martinez cannot satisfy the first Davenport requirement. Mathis is the only

“new” case he cites in the Amended Petition, and his arguments do not flow from

this decision. In Mathis, the Supreme Court discussed the appropriate analytical

framework for comparing past convictions to a generic offense listed under the

enumerated clause of the ACCA. See Mathis, 136 S. Ct. at 2247. Martinez does

not argue that any one of his prior convictions no longer qualifies as a predicate

offense under the framework announced in Mathis. (Docs. 9, 10). He argues that

the existence of each prior conviction and their classification as a “serious drug

offense” should have been charged in an indictment and proven beyond a

reasonable doubt. Mathis is inapplicable in this context.




                                        4
      Moreover, Martinez already had an opportunity to raise this argument in

his direct appeal. See United States v. Rendon-Martinez, 437 F. App’x 685 (10th

Cir. 2011). The Tenth Circuit Court of Appeals already considered and rejected

the argument. The court explained that the prior convictions were not facts that

must be pled in an indictment, submitted to a jury, or established beyond a

reasonable doubt before enhancing a defendant’s sentence under the ACCA. Id.

(citing United States v. Moore, 401 F.3d 1220, 1221-24 (10th Cir. 2005)).

Martinez is thus precluded from using the savings clause to relitigate this issue.

      His reliance on Frye and Lafler to challenge the effectiveness of his counsel

is also misplaced. Martinez previously pursued relief on this ground in a § 2255

motion without any success.       United States v. Rendon-Martinez, 2012 WL

1977954 (W.D. OK 2012).        Moreover, these cases do not trigger the savings

clause. Frye is a constitutional case, not a statutory interpretation case, and it

did not announce a new rule of law. See Frye, 566 U.S. at 146 (“This application

of Strickland to the instances of an uncommunicated, lapsed plea does nothing to

alter the standard laid out in Hill.”). See also Hare v. United States, 688 F.3d

878 (7th Cir. 2012) (“Neither Frye not its companion case, Lafler . . . , directly

addressed the old/new rule question, but the Court’s language repeatedly and

clearly spoke of applying an established rule to the present facts.”). Having failed

to clear the first Davenport hurdle, Martinez is foreclosed from pursuing relief

under § 2241 based on Mathis, Frye, or Lafler. Accordingly, the § 2241 Petition

shall be dismissed.




                                         5
                                III.   Disposition

      IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus

Under 28 U.S.C. § 2241 (Docs. 9, 10) is DISMISSED with prejudice. If Petitioner

wishes to appeal this dismissal, he may file a notice of appeal with this Court

within sixty (60) days of the entry of judgment. FED. R. APP. P. 4(a)(4). A motion

for leave to appeal in forma pauperis must set forth the issues petitioner plans to

present on appeal. See FED. R. APP. P. 24(a)(1)(C). If petitioner does choose to

appeal and is allowed to proceed IFP, he will be required to pay a portion of the

$505.00 appellate filing fee in order to pursue his appeal (the amount to be

determined based on his prison trust fund account records for the past six

months) irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28

U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008);

Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999).         A proper and timely

motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than

twenty-eight (28) days after the entry of the judgment, and this 28-day deadline

cannot be extended. It is not necessary for petitioner to obtain a certificate of

appealability in an appeal from this petition brought under § 2241. Walker v.

O’Brien, 216 F.3d 626, 638 (7th Cir. 2000).

      The Clerk is DIRECTED to close this case and enter judgment accordingly.
                                                             Judge Herndon
      IT IS SO ORDERED.
                                                             2018.10.29 15:52:46
                                                             -05'00'
                                                     United States District Judge


                                         6
